          Case 5:20-cv-00963-HE Document 9 Filed 12/17/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

BRYAN ROSS,                                    )
                                               )
                     Petitioner,               )
                                               )
vs.                                            )          NO. CIV-20-0963-HE
                                               )
LUKE PETTIGREW,                                )
                                               )
                     Respondent.               )

                                          ORDER

       Petitioner Bryan Ross, a state prisoner appearing pro se, filed a habeas petition

alleging ineffective assistance of counsel and that his trial court lacked jurisdiction to hear

his case. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to

Magistrate Judge Suzanne Mitchell. Judge Mitchell granted petitioner leave to proceed in

forma pauperis and ordered that an initial partial filing fee of $2.50 be paid by October 20,

2020. Petitioner was granted an extension until November 10, 2020, to pay the partial fee.

Petitioner has failed to pay the partial filing fee, and Judge Mitchell has issued a Report

and Recommendation recommending that the petition be dismissed.

       The Report advised petitioner of his right to object to the Report by December 1,

2020. Petitioner has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #8]. The

petition [Doc. #1] is DISMISSED without prejudice.
   Case 5:20-cv-00963-HE Document 9 Filed 12/17/20 Page 2 of 2




IT IS SO ORDERED.

Dated this 17th day of December, 2020.




                                    2
